Citation Nr: 1020878	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-25 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from April 1944 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran was scheduled for a Travel Board hearing with 
a Veterans Law Judge in January 2010, but he failed to 
report.  He subsequently withdrew his Board hearing 
request in January 2010.  Therefore, the Board will 
proceed with the consideration of his appeal.  See 38 
C.F.R. § 20.704 (2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the 
Veteran's current bilateral hearing loss is related to 
active service.  

2.  The competent evidence does not demonstrate that the 
Veteran's current tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or 
aggravated by active service and sensorineural hearing 
loss may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Where complete notice 
is not timely accomplished, such error may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).

Here, a VCAA letter was sent to the Veteran in June 2006 
that provided information as to what evidence was required 
to substantiate the hearing loss and tinnitus claims and 
of the division of responsibilities between VA and a 
claimant in developing an appeal.  The letter was sent 
prior to the initial RO decision in this matter.  This 
letter also explained how VA determines disability ratings 
and effective dates.  Accordingly, the Board finds that no 
further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting 
his in the procurement of service treatment records and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran 
was afforded a VA audiological examination in August 2007 
in which the examiner offered an opinion with respect to 
the hearing loss and tinnitus disabilities.  Additionally, 
the claims file contains the Veteran's post-service 
reports of VA treatment.  Regarding service treatment 
records, such are presumed to have been destroyed in a 
fire.  In these circumstances, the Board has a heightened 
duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

The claims file also contains the Veteran's statements in 
support of his claim.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has 
also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

II.  DISCUSSION

The Board has reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.

The Veteran is claiming entitlement to service connection 
for bilateral hearing loss and tinnitus.  

Under the relevant laws and regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic 
disease is shown in service, subsequent manifestations of 
the same chronic disease at any later date, however 
remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence 
is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  
Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Impaired hearing is considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater or where the auditory 
thresholds for at least three of these frequencies are 26 
dB or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is 
noted that the threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some 
degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993). 

In the present case, the Veteran specifically contends 
that in-service noise exposure from being a navigator on a 
B-124 bomber caused bilateral hearing loss and tinnitus.  
With regard to his contentions of in-service noise 
exposure, the Veteran's Military Record and Report of 
Separation indicates that he was a navigator in the Army 
Air Corp, that he served in Europe during wartime, and 
participated in the Battles of Rhineland, Ardennes, and 
Northern France.  Based on this information, noise 
exposure is found to be consistent with the facts and 
circumstances of the Veteran's service.  38 U.S.C.A. § 
1154(a).

Again, the Veteran's service treatment records are not 
available for review.  Following separation from active 
service in 1945, there are no post-service medical records 
referring to any complaints or treatment for hearing loss 
or tinnitus until May 2006.  

In considering the medical history detailed above, the 
Board notes that the amount of time that elapsed between 
military service and the first post-service treatment, in 
this case, six decades, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  However, the Board notes that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters 
such as a diagnosis.  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006). 

In this case, the Veteran is not claiming to have 
experienced continuous hearing loss symptomatology since 
active service.  Indeed, at his August 2007 VA 
examination, he noted an onset of hearing loss in the 
1990s, close to 50 years after his discharge from service.  
He similarly reported an onset of tinnitus that was far 
removed from separation.  Specifically, he alleged that 
his tinnitus began about 15 years prior to the 
examination. Therefore, continuity has not here been 
established, by either the competent evidence or the 
Veteran's own statements.

The Board has also considered whether any competent 
medical evidence of record causally relates the current 
bilateral hearing loss to active service.  In this regard, 
the only relevant evidence is an August 2007 VA 
examination.  The VA examiner conducted an objective 
examination of the Veteran, following which it was 
concluded that the current hearing loss and tinnitus were 
not the result of active service.  The Board acknowledges 
that the claims file was not available at the examination.  
However, considering that there are no service treatment 
records to review, this fact does not detract from the 
adequacy of the examination.  Again, the Veteran stated 
during the examination that his hearing loss had its onset 
in the 1990s and that his tinnitus had began 15 years 
prior to the VA examination, both nearly 50 years 
following his in service noise exposure.  The examiner 
based his conclusion that the Veteran's current bilateral 
hearing loss and tinnitus were not related to service on 
the Veteran's statements regarding the onset of the 
disabilities.  As the examiner's opinion was consistent 
with the facts of record, and was offered following an 
objective examination, it is found to be highly probative.  
Moreover, no other competent evidence of record refutes 
that opinion.  

The Veteran himself believes his current hearing loss and 
tinnitus are due to active service.  However, he has not 
been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can 
be interpreted to enable a lay person to speak as to 
etiology in some limited circumstances in which nexus is 
obvious merely through lay observation, such as a fall 
leading to a broken leg,  the question of causation here 
involves a more complex relationship that the Veteran is 
not competent to address.  

Moreover, based on the facts detailed above there are no 
manifestations of hearing loss or tinnitus within the 
first post-service year, precluding a grant of presumptive 
service connection based on chronic disease under 38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In conclusion, while mindful of the heightened scrutiny 
mandated by O'Hare, 1 Vet. App. at 365, 367, on account of 
the unavailable service treatment records, the Board 
nevertheless concludes that there is no basis for a grant 
of service connection for a bilateral hearing loss and 
tinnitus disabilities.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
rule is not applicable.  See, 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for a bilateral hearing loss disability 
is denied.  

Service connection for tinnitus is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


